2016 IL App (4th) 140942
                                                                               FILED
                                                                            February 17, 2016
                                                                               Carla Bender
                                        NO. 4-14-0942                      4th District Appellate
                                                                                 Court, IL
                                IN THE APPELLATE COURT

                                        OF ILLINOIS

                                     FOURTH DISTRICT


 TORIA N. JONES,                                          )     Appeal from
             Plaintiff-Appellee and                       )     Circuit Court of
             Cross-Appellant,                             )     Sangamon County
             v.                                           )     No. 12MR968
 THE DEPARTMENT OF HEALTHCARE AND                         )
 FAMILY SERVICES,                                         )
             Defendant-Appellant and                      )
             Cross-Appellee,                              )
             and                                          )
 THE CIVIL SERVICE COMMISSION; CHAIRMAN                   )
 OF THE COMMISSION, CHRIS KOLKER;                         )
 COMMISSIONER ANITA M. CUMMINGS;                          )
 COMMISSIONER ARES G. DALIANAS;                           )
 COMMISSIONER SUSAN KREY; and                             )     Honorable
 COMMISSIONER GARRET P. FITZGERALD,                       )     John P. Schmidt,
             Defendants.                                  )     Judge Presiding.


              JUSTICE HOLDER WHITE delivered the judgment of the court, with opinion.
              Presiding Justice Knecht and Justice Turner concurred in the judgment and
opinion.

                                          OPINION
¶1            From April 2001 to December 2009, plaintiff, Toria N. Jones, was employed by

the State of Illinois in the Department of Human Services (Human Services). In January 2010,

she accepted a position with defendant, the Department of Healthcare and Family Services

(Department). In March 2012, the Department terminated Jones' employment after receiving the

results of an investigation that found Jones committed numerous policy violations throughout

2008 while employed with Human Services.
¶2             Later that month, Jones filed a written request for a hearing before the Civil

Service Commission (Commission) (Civil Service Commission case No. DA-46-12). The

Commission adopted the findings of the Administrative Law Judge (ALJ), and determined Jones

committed multiple acts of misconduct that warranted termination. In November 2012, Jones

filed a complaint for administrative review in the circuit court of Sangamon County. The court

upheld the Commission's finding of misconduct but determined termination was too severe and

remanded the case to the Commission for imposition of a lesser sanction. In July 2014, the

Commission issued Jones a 90-day suspension, which the court upheld in September 2014.

¶3             The Department appeals, asserting the Commission properly discharged Jones.

Jones cross-appeals, arguing (1) the Department's claim should be barred by the doctrine of

laches, (2) insufficient evidence existed to support the Commission's findings of misconduct, and

(3) the findings of misconduct were inadequate to support just cause to discharge her from

employment. We note the Commission and its commissioners are not parties to this appeal. For

the following reasons, we (1) reverse the circuit court's order remanding the case to the

Commission for imposition of a lesser sanction, (2) vacate the Commission's subsequent 90-day

suspension sanction, and (3) affirm the Commission's original order discharging Jones.

¶4                                     I. BACKGROUND

¶5             In April 2001, Jones began working for Human Services. Her responsibilities

included determining whether clients qualified for Supplemental Nutrition Assistance Program

(SNAP) benefits and Temporary Assistance for Needy Families (TANF) benefits. If authorized,

the State releases funds onto a Link card provided to the client. SNAP benefits are used to pay

for specific food-related items. TANF benefits, on the other hand, are unrestricted cash benefits

placed on a Link card as a form of reimbursement, such as for transportation or childcare costs.



                                               -2-
While working with Human Services, in 2006, Jones provided an emergency-contact form listing

Charlene Poindexter as a friend and Betty Bridges as her aunt. Jones explained she had no other

family in Illinois to serve as her emergency contacts, and had no real personal connection with

either contact.

¶6                Jones remained in Human Services through December 2009, at which time she

transferred to the Department. Jones testified she sought a position with the Department due to

ongoing issues with Human Services' local office administrator, Gayle Strickland, against whom

Jones had filed several complaints. While with the Department, Jones was responsible for

coordinating interstate child-support orders, which consisted of her transmitting court orders to

the appropriate out-of-state courts for enforcement.

¶7                At the time Jones transferred from Human Services to the Department, the Illinois

State Police and the Office of the Executive Inspector General were investigating whether Jones

engaged in misconduct while employed by Human Services. In September 2011, the

Department learned of the investigation into Jones' alleged misconduct at Human Services.

Based on the investigative report, the Department filed a statement of discipline containing the

following allegations of misconduct in violation of Human Services' policies.

¶8                                     A. Statement of Discipline

¶9                                             1. Charges

                         1. Jones improperly authorized benefits for friends and/or

                  relatives. She also acknowledged, after improperly authorizing

                  those benefits, she admitted using the Link cards of those friends

                  or relatives for personal use. Specifically, the charge alleged, she




                                                  -3-
improperly authorized benefits for relatives of Charlene Poindexter

and Betty Bridges, whom she listed as her emergency contacts.

         2. Jones used and accepted a friend or relative's Link card.

         3. Jones authorized benefits for Jacqueline Bridges, a

relative.

         3(a). In September 2008, Jones improperly authorized $426

in monthly SNAP benefits for Antoinette Burts, Charlene's

daughter.

         3(b). In May 2008, Jones improperly authorized $109 in

SNAP supplemental benefits for Kiewann Poindexter, Charlene's

daughter and Jones' former coworker from Kohl's Department

Store.

         3(c). In March 2008, Jones improperly authorized $378 in

SNAP benefits and $353 monthly SNAP benefits for Danita

Phillips, Charlene's friend and former coworker.

         3(d). In September 2008, Jones improperly authorized $241

in supplemental SNAP benefits for Jacqueline Bridges, Betty's

daughter.

         3(e). In August 2008, Jones improperly authorized $136 in

supplemental SNAP benefits for Edwin McGee, the father of

Betty's great-granddaughter.

         3(f). In September 2008, Jones improperly authorized $215

in supplemental payment benefits for Jeanell Gaston.



                                 -4-
                       3(g). In November 2008, Jones improperly authorized (1)

              TANF cash benefits, (2) $410 in TANF transportation benefits, (3)

              $638 in TANF childcare benefits, (4) $442 in supplemental TANF

              childcare benefits, and (5) $335 in SNAP benefits for Frances

              Williams, Jones' high school classmate.

                       3(h). In October 2008, Jones improperly authorized $565

              in disaster SNAP benefits for Dennis Tisdale, her son's paternal

              uncle.

                       4. Jones violated Human Services' policies "by engaging in

              conduct that constituted a conflict of interest when she authorized

              assistance, benefits, and/or services for individuals [with] whom

              she had a personal connection, that were not eligible to receive the

              benefits given."

                       5. Jones violated Human Services' policies and failed to

              follow instructions "when she failed to seek supervisory approval

              to authorize benefits to individuals [with] whom she had a personal

              and/or family connection."

                       6. Jones "failed to document many transactions and she

              failed to explain the reasons why she made decisions to authorize

              benefits which were improperly approved."

¶ 10                                   2. Policies Violated

¶ 11          Below the list of charges, the Department outlined the Human Services' policies

and procedures Jones allegedly violated. Those relevant to this appeal include:



                                               -5-
        (1) The Medical Policy Manual (Manual) section 01-04-00,

which requires caseworkers to "[k]eep an up-to-date case record

for each person who applies for or receives benefits." These case

notes must include "a record of all actions taken concerning each

application [and] the reason(s) for approval or denial of the

application."

        (2) Manual section 21-05-02, which requires caseworkers

to obtain supervisory approval before authorizing TANF

transportation payments.

        (3) Manual section 21-05-01, which requires caseworkers

to obtain supervisory approval before authorizing TANF childcare

payments.

        (4) Human Services' Workers' Action Guide (Guide)

section 01-04-03, which requires caseworkers to "record any action

taken or information (including client contacts) received for each

active case and each action affecting the amount of payment or

eligibility."

        (5) Human Services' Employee Handbook (Handbook)

section V, subsection entitled Performance of Duties, which

requires caseworkers to follow Human Services' rules and

regulations in the performance of duties.

        (6) Handbook section V, subsection entitled Employee

Interaction with Clients, which prohibits employees from accepting



                                -6-
               gifts—any item having monetary value—from a client or client's

               relative for personal use.

                       (7) Handbook section V, subsection entitled Employee

               Personal Conduct, which prohibits employee from authorizing

               assistance, benefits, or services to relatives, or from redetermining

               eligibility for services for relatives.

¶ 12           The statement of discipline also noted Jones had received counseling in October

2011 for excessive tardiness and corrective action in November 2011 due to poor job

performance.

¶ 13                               3. Predisciplinary Proceedings

¶ 14           The Department provided Jones with the charges in January 2012 and held a

predisciplinary hearing later that month. After determining Jones' evidence was insufficient to

rebut the charges, the Department discharged Jones effective March 1, 2012.

¶ 15                               B. Administrative Proceedings

¶ 16           In March 2012, Jones filed a written request for a hearing. Later that month, the

ALJ began hearing evidence. The Commission ultimately determined charges 3(e), 3(f), and

3(h), which alleged Jones improperly authorized benefits for McGee, Gaston, and Tisdale, were

not proved; thus, we will not discuss the evidence as it relates to those individuals. Moreover,

under charge 3 and its subsections, the Commission determined the Department failed to prove

Jones committed wrongdoing with respect to the amounts authorized for each individual. That

issue has not been raised on appeal and we will not address it.

¶ 17           According to Jones, in May or June 2009, Strickland called Jones into her office

where Illinois State Police officers read her rights. Jones immediately requested an attorney and



                                                  -7-
was not provided with any information regarding potential charges against her. In May 2010,

after transferring to the Department, Jones was interviewed by Reginald Spears and Tiffany

Pryor-Williams from the Office of the Executive Inspector General. During the course of the

investigation, Spears interviewed Jones and Strickland numerous times. He did not interview

any of the individuals who allegedly received improper benefits.

¶ 18           Terri Shawgo, the Bureau Chief over the Office of Labor Relations and the

Bureau of Training for the Department, testified she drafted the charges against Jones as part of

her responsibilities. She said it was uncommon, but not unheard of, to discharge an employee

based on misconduct in another State department. In this instance, Shawgo noted the

Department was unaware of Jones' misconduct at Human Services when the Department hired

her. In reaching her recommendation for discharge, Shawgo stated she did not blindly accept the

recommendations of the Office of the Inspector General but reached her own conclusions after

considering the documentation provided by the inspectors, Jones, and other individuals involved.

¶ 19           The ALJ questioned Shawgo extensively over the charges, noting some were

vague or redundant. Shawgo explained charge 3 and its subparts related to improper

authorizations of benefits, whereas charge 4 related to conflicts of interest, charge 5 related to

lack of supervisory approval, and charge 6 was for failing to provide the proper case notes.

Shawgo also acknowledged the vague language in charges 4, 5, and 6 related to the recipients

discussed in charge 3 and its subparts. When the ALJ asked if Jones understood the line of

inquiry, Jones stated she did.

¶ 20                     C. Evidence During Administrative Proceedings

¶ 21                                  1. Concerns Over Delay




                                                -8-
¶ 22           The charges contained in the statement of discipline reflect ongoing allegations of

misconduct throughout 2008. Strickland testified she provided information to the inspectors and

the Illinois State Police in late 2008. The Illinois State Police investigated the case until January

2010, at which time the Office of the Executive Inspector General began its own investigation.

Spears testified he could not begin his investigation until the Illinois State Police investigation

ended because the investigations might lead to conflict between the organizations. Spears then

disclosed his report to the Department in September 2011, which conducted its own investigation

and terminated Jones' employment in March 2012.

¶ 23           In some instances, witnesses, particularly Strickland and the investigators, had

difficulty recalling statements made during the pendency of the investigation without referring to

various notes to refresh their recollections. Similarly, Jones, at times, stated the lengthy delay

impacted her ability to remember certain details or to access documentation to aid in her defense.

¶ 24           Jones also asserted Strickland manufactured the delay due to her bias against

Jones. Jones testified this stemmed from Jones, along with other coworkers, filing a grievance in

November 2009 for overtime pay, which was resolved in the employees' favor. She also testified

regarding a January 2009 incident in which she filed a complaint against Strickland for

screaming at her. Spears' investigation found no evidence of bias on behalf of Strickland.

¶ 25                                     2. Charges 1 and 2

¶ 26                                      a. The Evidence

¶ 27           Shawgo explained charge 1 served primarily to summarize the charges against

Jones. Charges 2 through 6 provided more specific charges. As to charge 2, which alleged Jones

improperly used a friend's or relative's Link card, the evidence arose from two separate incidents.

The first incident involved the purchase of large cookie cakes for an office party.



                                                 -9-
¶ 28           On February 15, 2008, Human Services had an office party at noon, and

Strickland specifically recalled Jones bringing two cookie cakes to the party. After the party,

Strickland testified an employee brought her a receipt discovered in an employee-only area of

Human Services. The receipt showed a Link card had been used to purchase two cookie cakes at

11:55 a.m. that day. Upon further investigation of the Link card number on the receipt,

Strickland determined the cookie cakes had been purchased on a Link card belonging to Adrean

Burts. Human Services' records revealed Adrean dropped off an application for benefits that

same day. Based on this information, Strickland suspected Jones used Adrean's Link card to

purchase the cookie cakes. After receiving the receipt, Strickland sent an e-mail to Jones

inquiring when Jones purchased the cookie cakes. Jones responded, stating she purchased them

the evening before the party.

¶ 29           On cross-examination, Jones asked Strickland how a person could have purchased

the cookie cakes at 11:55 a.m. at a store located 20 minutes away, yet still arrive on time for the

office party at noon. Though Strickland could not recall any other facts about the party,

including her own contribution, she said she specifically remembered Jones being the only

person who brought cookie cakes to the party and that Jones arrived 15 to 20 minutes late.

¶ 30           During Jones' first interview with Spears in May 2010, Spears stated Jones could

not recall how she paid for the cookie cakes but acknowledged it was possible they were

purchased on a Link card. Jones testified she initially acknowledged the possibility that

Charlene purchased the cookie cakes on a Link card, but reviewing her e-mail exchange with

Strickland refreshed her recollection that she purchased the cookie cakes the evening before.

¶ 31           Jones denied using a Link card to purchase the cookie cakes. She also explained

she would not have used Adrean's Link card to purchase the cookie cakes. She described their



                                               - 10 -
relationship as being that of acquaintances, and that he had visited her house only four times.

However, in a verified petition for an order of protection (Will County case No. 07-OP-599)

filed by Jones against Adrean, Jones described Adrean as an ex-boyfriend. She testified she

believed that meant he was an ex-friend who happened to be male. The petition also stated

Adrean resided with Jones. Jones stated that was a lie she told for the purposes of ensuring

Adrean could not avoid service. In the petition, Jones stated, in April 2007, Adrean "came home

intoxicated" and checked the caller identification on her phone, which was "very common" for

him to do. He then proceeded to batter her.

¶ 32           As to the second incident, according to Spears, Jones admitted she had used a

Link card provided to her by Charlene to buy a beverage for her son. Spears admitted he

conducted no further investigation into whether or when Jones used another individual's Link

card. Though Spears had difficulty remembering many details of the interview without referring

to his notes, he specifically recalled Jones admitting using another individual's Link card to buy a

beverage for her son. Similarly, Pryor-Wallace recalled Jones admitting using another's Link

card. She had no independent recollection of Jones admitting she used a Link card provided by

Charlene without referencing her report.

¶ 33           William Noble, Jones' union steward and a child-support specialist with the

Department, accompanied Jones on her interviews with Spears. He stated Jones emphatically

denied using Adrean's Link card to buy the cookie cakes. He also believed Jones' statement

regarding using a Link card to buy a beverage was taken out of context. His recollection was

that Jones was standing near the register and agreed to "swipe" the Link card for the person in

front of her in line; that person then gave Jones a beverage.




                                               - 11 -
¶ 34           Charlene testified she had never supplied Jones with a Link card or seen Jones use

anyone's Link card. She said she knew Jones from working with her at Kohl's and Fashion Bug,

but she did not consider her a "friend" with whom she socialized. Because of their limited

association, Charlene was surprised Jones listed her as an emergency contact. She also stated

Jones was not friends with any of Charlene's children. Jones denied using another person's Link

card to purchase items for herself.

¶ 35                                  b. The Commission's Finding

¶ 36           As to charges 1 and 2, the Commission acknowledged Strickland's pursuit of

Jones was overzealous. However, Jones lacked credibility in her attempt to downplay her

relationship with Charlene, Betty, and Adrean. In particular, the Commission found incredible

Jones' testimony that she did not have a relationship with Adrean because it was rebutted by her

sworn petition for an order of protection stating Adrean was her ex-boyfriend who lived with her.

Additionally, the Commission found Jones admitted using another person's Link card, even if

only for the purchase of a drink. This constituted fraud in violation of section V(1) of the

Handbook.

¶ 37                 3. Charges 3 and 3(d)—Benefits for Jacqueline Bridges

¶ 38                                        a. The Evidence

¶ 39           In a review Strickland provided to Spears, Strickland stated Jones failed to

include any case notes explaining the reasons behind the authorization of SNAP benefits for

Jacqueline, Betty's daughter. The lack of a case note violated Guide section 01-04-03 and

Manual section 01-04-00, which required the employee to record all actions taken on an

application, including an explanation as to why an application for benefits had been accepted or

denied. Diane Sikorski, a former coworker of Jones' from Human Services, testified she was



                                                 - 12 -
unaware of anyone ever being disciplined for failing to enter a case note. Moreover, Strickland

testified, by authorizing benefits for Jacqueline, Jones improperly acted under a conflict of

interest. Jones admitted she authorized SNAP benefits for Jacqueline after an intake worker

forgot to do so. She also admitted she failed to provide case notes when she approved those

benefits.

¶ 40                               b. The Commission's Finding

¶ 41           The Commission found Jones committed misconduct with regard to charges 3 and

3(d) by authorizing benefits for Betty's daughter, as she operated under a conflict of interest in

violation of section V(3) of the Handbook. Jones' failure to make a case note that she authorized

benefits for her aunt's daughter also violated manual section 01-04-00 and Guide section 01-04-

03.

¶ 42                      4. Charge 3(a)—Benefits for Antoinette Burts

¶ 43                                      a. The Evidence

¶ 44           Strickland testified her records reflected Jones authorized SNAP benefits for

Antoinette, Charlene's daughter, which were later reduced prior to those benefits being paid.

Jones admitted she approved benefits for Antoinette; however, not for the full amount alleged.

¶ 45                               b. The Commission's Finding

¶ 46           The Commission determined the Department partially proved Charge 3(a) as a

conflict of interest in violation of section V(3) of the Handbook for authorizing benefits for

Charlene's daughter.

¶ 47                    5. Charge 3(b)—Benefits for Kiewann Poindexter

¶ 48                                      a. The Evidence




                                               - 13 -
¶ 49             In a review Strickland provided to Spears, Strickland stated Jones failed to

include any case notes explaining the reasons behind the authorization of SNAP benefits for

Kiewann. The lack of a case note violated Guide section 01-04-03 and Manual section 01-04-00,

which required the employee to record all actions taken on an application, including an

explanation as to why an application for benefits had been accepted or denied. Jones admitted

she approved benefits for Kiewann, who was Charlene's daughter and Jones' former coworker at

Kohl's. She also admitted she failed to provide case notes for the authorization of those benefits.

¶ 50                                b. The Commission's Finding

¶ 51             The Commission found the Department proved Jones acted under a conflict of

interest in violation of section V(3) of the Handbook for authorizing benefits for Kiewann,

Charlene's daughter. Jones' failure to make a case note that she authorized benefits also violated

Manual section 01-04-00 and Guide section 01-04-03.

¶ 52              6. Evidence Regarding Charge 3(c)—Benefits for Danita Phillips

¶ 53                                       a. The Evidence

¶ 54             In the review Strickland provided to Spears, Strickland stated Jones failed to

include any case notes explaining the reasons behind the authorization of SNAP benefits for

Danita. The lack of a case note violated Guide section 01-04-03 and Manual section 01-04-00,

which required the employee to record all actions taken on an application, including an

explanation as to why an application for benefits had been accepted or denied. Jones admitted

she approved benefits for Danita and failed to create a case note explaining the reason for the

authorization.

¶ 55                                b. The Commission's Finding




                                                - 14 -
¶ 56           The Commission determined the Department proved Jones failed to make a case

note regarding her involvement with Danita's benefits.

¶ 57                     7. Charge 3(g)—Benefits for Frances Williams

¶ 58                                     a. The Evidence

¶ 59           In a review provided by Strickland to Spears, Strickland stated Jones failed to

include any case notes explaining the reasons behind the authorization of SNAP and TANF

benefits for Frances, a high school classmate. The lack of case notes violated Guide section 01-

04-03 and Manual section 01-04-00, which required the employee to record all actions taken on

an application, including an explanation as to why an application for benefits had been accepted

or denied. Additionally, Strickland testified Jones failed to obtain supervisory approval prior to

issuing the TANF transportation and childcare benefits, in violation of Manual sections 21-05-02

and 21-05-01. Jones admitted she approved TANF transportation and childcare benefits for

Frances. She did not recall obtaining supervisory authorization for those benefits. Jones also

could not recall whether she made any case notes on Frances' file, due to the length of time that

had elapsed.

¶ 60                              b. The Commission's Finding

¶ 61           The Commission found Jones failed to obtain supervisory approval for

authorizing TANF childcare and transportation benefits for Frances in violation of Manual

sections 21-05-01 and 21-05-02.

¶ 62                                       8. Discharge

¶ 63                                     a. The Evidence

¶ 64           Barb Radke, the senior public service administrator over customer service for the

Department and Jones' supervisor, testified she was "appalled" at the charges levied against



                                               - 15 -
Jones. Because the charges alleged the misuse of State funds, Radke was concerned Jones'

access to the child-support system at the Department could lead to similar abuse of State funds.

Radke testified Jones had the ability to change payment obligations within the program, and such

misconduct would not be easily discovered absent a case-by-case review. Also, because Jones

held the highest paraprofessional title in the Department, she had free reign over the system.

Accordingly, Radke felt discharge was appropriate given Jones' position of public trust with

confidential information.

¶ 65           Kathy Segobiano, an executive level II for the Department, testified she trained

child-support specialists regarding the processing of payments. According to Segobiano, child-

support specialists are trained in processing child-support payments. However, as Jones was

assigned to process intergovernmental payments, her responsibilities would extend to

transferring documents, not payments. Thus, although Jones would have the ability to create and

send out payments, she would not have the training to do so. The extent of her authority would

be to increase or decrease child-support balances when transferring documentation to out-of-state

courts and agencies.

¶ 66                              b. The Commission's Finding

¶ 67           In considering whether discharge was the appropriate sanction, the Commission

expressed concern that Jones (1) was discharged in 2012 for misconduct occurring in 2008, (2)

had no prior discipline while at Human Services, and (3) did not authorize state benefits in her

position with the Department. Despite those concerns, the Commission found discharge was

appropriate because, regardless of the department with which she was associated, Jones was, at

all relevant times, an employee of the State of Illinois. Though each violation alone was

insufficient to warrant discharge, the pattern of violations, wherein Jones fraudulently provided



                                              - 16 -
benefits to her friends, warranted discharge. The Commission found the outcome might have

been different had Jones been honest about her associations with her friends and family. Instead

of showing a temporary lapse of judgment, the Commission determined her dishonesty

demonstrated she was "an intelligent individual willing to manipulate the system in violation of

the rules to benefit herself and her friends." Thus, the Commission found "Jones' proven conduct

amounts to a substantial shortcoming detrimental to the discipline and/or efficiency of the

service and which sound public opinion recognizes as good cause for her discharge from her

position at [the Department]."

¶ 68                      C. Administrative Review in the Circuit Court

¶ 69           In November 2012, Jones filed a complaint for administrative review in the

Sangamon County circuit court. Therein, Jones asserted the Commission's decision should be

reversed as (1) contrary to law, (2) an abuse of discretion, (3) against the manifest weight of the

evidence, and (4) improperly relying on written policies implemented after Jones' alleged

misconduct. In a supporting memorandum, Jones argued the evidence was insufficient to

support the Commission's finding of misconduct and, even if sufficient evidence existed, the

Commission's decision to uphold Jones' discharge from the Department was arbitrary and

unreasonable. In November 2013, the Department and members of the Commission filed a brief

in support of the administrative decision.

¶ 70           In March 2014, the circuit court upheld the Commission's finding of misconduct

but found no cause for Jones' discharge. Accordingly, the court remanded the case to the

Commission for imposition of a sanction other than discharge. In July 2014, the Department

filed an objection to the Commission reducing Jones' sanction to a 90-day suspension. In




                                               - 17 -
September 2014, the court found the 90-day suspension was in conformity with the law and not

an abuse of discretion, and ordered the parties to immediately comply with the court's order.

¶ 71           This appeal followed.

¶ 72                                      II. ANALYSIS

¶ 73           On appeal, the Department asserts the Commission properly discharged Jones.

Jones cross-appeals, arguing (1) the Department's claim should be barred by the doctrine of

laches, (2) insufficient evidence existed to support the Commission's findings of misconduct, and

(3) the findings of misconduct were inadequate to support just cause to discharge her from

employment. We begin by addressing Jones' cross-appeal.

¶ 74                                    A. Laches Defense

¶ 75           Jones first argues the four-year gap between her alleged misconduct and her

discharge prejudiced her ability to defend herself and therefore should be equitably estopped by

the doctrine of laches. The Department, on the other hand, asserts the issue is forfeited because

Jones failed to raise it during the administrative proceedings. See Gruwell v. Department of

Financial & Professional Regulation, 406 Ill. App. 3d 283, 297, 943 N.E.2d 658, 671 (2010)

(the failure to raise an issue during administrative proceedings results in procedural default).

¶ 76           In this case, Jones did not specifically file an affirmative defense asserting a

laches defense, nor did she assert the entire proceeding should be barred under the doctrine of

laches. To prove the equitable defense of laches, Jones would have the burden of showing (1)

the Department demonstrated a lack of diligence in bringing the suit and (2) the Department's

delay prejudiced her. See Valdovinos v. Tomita, 394 Ill. App. 3d 14, 18, 914 N.E.2d 221, 226

(2009).




                                               - 18 -
¶ 77           Generally, it is not our function to consider a defense not asserted during the

administrative proceedings. Jones' failure to raise this issue during the administrative

proceedings deprived the Department of the opportunity to gather and present evidence to

potentially overcome this defense. If we were to consider Jones' laches defense, we would then

have to speculate regarding the Department's response to the laches defense. Because Jones

failed to specifically raise a laches defense before the Commission, we conclude she forfeited the

issue.

¶ 78                         B. Violation of Human Services Policies

¶ 79           Jones next asserts insufficient evidence was presented to support the

Commission's finding that she violated any Human Services policies.

¶ 80           In reviewing the Commission's decision, we engage in a two-step analysis.

Ehlers v. Jackson County Sheriff's Merit Comm'n, 183 Ill. 2d 83, 89, 697 N.E.2d 717, 720

(1998). First, we must determine whether the finding of misconduct was contrary to the manifest

weight of the evidence. Id. If not, we then determine whether the facts supported the

Commission's finding that cause existed to terminate Jones' employment. See id. at 89, 697

N.E.2d at 721. Thus, we turn to each of the charges upon which the Commission found

misconduct. "A factual finding is against the manifest weight of the evidence when the opposite

conclusion is clearly evident or the finding is arbitrary, unreasonable, or not based in evidence."

Samour, Inc. v. Board of Election Commissioners of the City of Chicago, 224 Ill. 2d 530, 544,

866 N.E.2d 137, 145 (2007).

¶ 81                                    1. Charges 1 and 2

¶ 82           Charges 1 and 2 were partially intertwined, and alleged Jones improperly

authorized benefits for her friends and family, which she then utilized for her personal benefit.



                                               - 19 -
More specifically, these charges allege Jones engaged in the unauthorized use of another

individual's Link card.

¶ 83           The allegations arose in two different instances. First, the Department alleged

Jones used Adrean's Link card to purchase two cookie cakes that were subsequently served at a

Human Services office party. An employee later discovered a receipt for the two large cookies

in an employee-only area, and the receipt shows those cookies were paid for with Adrean's Link

card. Jones testified the time on the receipt of 11:55 a.m., minutes before the beginning of the

party at noon, demonstrated the recovered receipt was not for the cookie cakes she purchased,

because she could not have returned to the office in time for the party. Strickland, however,

testified she recalled Jones arriving at the party approximately 15 or 20 minutes late with two

cookies in hand. When Strickland later e-mailed Jones about the cookies, Jones replied she

purchased them the evening before. Jones also provided differing stories regarding the cookies.

Until reading the e-mail, she did not recall purchasing the cookies, and thought perhaps Charlene

had purchased them for her using a Link card.

¶ 84           Though no witness personally witnessed Jones purchase the cookie cakes with

Adrean's Link card, the circumstantial evidence was substantial. The receipt reflected the

purchase of the two large cookie cakes on the day of the party. Notably, no other employees

brought cookie cakes to the party. Strickland specifically remembered Jones carrying in the

cookies. Human Services' records also demonstrate Adrean left an application for benefits with

the office that day. Additionally, Jones had a relationship of some nature with Adrean. Though

she testified the extent of their relationship consisted of him visiting her house on four occasions,

a verified petition for an order of protection she filed against him classified him as an ex-

boyfriend who resided in her home. Jones acknowledged making misrepresentations on her



                                                - 20 -
verified petition for the order of protection to increase her chances of success before the trial

court.

¶ 85            From this evidence, the Commission could find Jones' testimony regarding her

relationship with Adrean incredible and reasonably infer Jones engaged in the unauthorized use

of another's Link card. This finding was not against the manifest weight of the evidence.

¶ 86            Jones asserts the poor memories of the investigators and the Commission's finding

that Strickland was overzealous kept the Department from proving its case. However, the

memories of the investigators were often refreshed from their investigative notes. Also, the

credibility of Strickland versus Jones was for the Commission to determine. See Maun v.

Department of Professional Regulation, 299 Ill. App. 3d 388, 401, 701 N.E.2d 791, 801 (1998)

("It is for the hearing officer, as the trier of fact, to evaluate all evidence, judge the credibility of

witnesses, resolve any conflicts in the evidence, and draw reasonable inferences and conclusions

from the facts."). Because Jones' credibility was significantly impeached by her prior

misrepresentations to another court, the Commission's rejection of her testimony and acceptance

of Strickland's testimony was not against the manifest weight of the evidence.

¶ 87            Second, Jones allegedly admitted using a Link card Charlene provided her to buy

a beverage. Both investigators from the Office of the Executive Inspector General testified they

recalled Jones admitting she used a Link card Charlene provided her to purchase a beverage, and

this recollection was independent from their investigative notes. Though Jones denied making

this statement and her union steward believed the statement had been taken out of context, the

Commission again considered the believability of the witnesses and the accuracy of their various

notes. The Commission was also not required to believe Charlene's testimony that she never

provided Jones with a Link card. See id. Thus, the Commission's finding of misconduct on this



                                                  - 21 -
charge based on a violation of section V of the Handbook was not against the manifest weight of

the evidence.

¶ 88                                   2. Charges 3 and 3(d)

¶ 89            In charge 3 and its subparts, Jones was charged with improperly authorizing

benefits for various individuals. In all of these incidents, the Commission determined the

amounts she authorized were not improper, but either (1) her act of authorizing payments for a

friend or relative was improper, or (2) she failed to make the required case notes. Jones asserts

the Commission's findings were not charged in charge 3 or its subparts, so the Commission erred

in finding misconduct on those other grounds. Instead, those charges were contained in charges

4, 5, and 6. However, Shawgo, who drafted the charges, clarified charges 4, 5, and 6 were

redundant of charge 3. Moreover, the paperwork outlining the charges against Jones specifically

listed the violations of the various guides and manuals related to conflicts of interest and the

recording of case notes. The ALJ stated, "[c]harges 4, 5, and 6 do not specifically address the

individuals who were authorized benefits in violation of [Human Services'] rules. In addition,

these charges generally allege the same allegations covered by the previous three charges."

(Emphasis added.) This is consistent with the Commission entering its order with respect to

charges 1, 2, and 3, but stating nothing as to charges 4, 5, and 6.

¶ 90            As to charge 3, Jones does not specifically challenge the Commission's finding of

misconduct, which alleges she improperly authorized benefits for Jacqueline, a relative. On her

emergency contacts, Jones listed Betty as her aunt. The Commission found incredible Jones'

attempt to downplay her relationship with Betty. Accordingly, Jones violated the conflict-of-

interest provision of section V of the Handbook when she provided benefits to Betty's daughter,

Jacqueline. Her failure to make a case note on the case acknowledging that relationship and



                                                - 22 -
explaining the reasoning behind the authorization of benefits also violated Manual section 01-04-

00 and Guide section 01-04-03. The Commission's finding of misconduct as to this charge was

not against the manifest weight of the evidence.

¶ 91           Under charge 3(d), the Commission found Jones improperly authorized benefits

for Jacqueline. This mimics charge 3. As Jacqueline was the daughter of the person she listed as

her aunt, Jones had a conflict of interest that should have precluded her from authorizing any

benefits on her behalf, particularly where she entered no case note outlining the connection.

Thus, the Commission's finding that she violated Manual section 01-04-00, Guide section 01-04-

03, and section V of the Manual was not against the manifest weight of the evidence.

¶ 92                                     3. Charge 3(a)

¶ 93           Charge 3(a) alleged Jones improperly authorized SNAP benefits for Antoinette,

the daughter of her friend, Charlene. The Commission found Jones violated section V(3) of the

Handbook because she acted under a conflict of interest without receiving clearance from her

supervisor to do so. Though the Commission found the authorized amount was not proved

improper, the fact that Jones authorized, or attempted to authorize, any payments for the

daughter of her friend was a conflict of interest. Given Jones shared a close enough relationship

to Charlene to include her on her emergency-contact form, the Commission's finding of

misconduct was not against the manifest weight of the evidence.

¶ 94                                     4. Charge 3(b)

¶ 95           Charge 3(b) alleged Jones improperly authorized SNAP benefits for Kiewann,

Charlene's daughter. As with Antoinette, the Commission determined Jones close relationship

with Charlene prohibited Jones from authorizing benefits for Charlene's family under section V

of the Handbook. Jones also admitted working with Kiewann at Kohl's prior to accepting a job



                                              - 23 -
with Human Services. Moreover, Jones admitted she did not have any case notes explaining her

authorization of benefits in violation of Manual section 01-04-00 and Guide section 01-04-03.

Thus, the Commission's finding of misconduct was not against the manifest weight of the

evidence.

¶ 96                                      5. Charge 3(c)

¶ 97           Under charge 3(c), the Commission determined Jones failed to make the proper

case notes when making SNAP benefit authorizations for Danita, in violation of Manual section

01-04-00 and Guide section 01-04-03. Jones admitted she neglected to enter case notes for

Danita; thus, the Commission's finding was not against the manifest weight of the evidence.

¶ 98                                      6. Charge 3(g)

¶ 99           Under charge 3(g), the Commission found Jones improperly authorized numerous

benefits for Frances Williams, including TANF transportation and child-care benefits, in

violation of Manual sections 21-05-01 and 21-05-02. Jones did not challenge this finding before

the circuit court or on appeal. Thus, it is deemed forfeited. See People ex rel. Ballard v.

Niekamp, 2011 IL App (4th) 100796, ¶ 40, 961 N.E.2d 288 (issues not raised before the circuit

court are deemed forfeited on appeal).

¶ 100          Having determined the Commission's findings of misconduct were not against the

manifest weight of the evidence, we next must determine whether cause existed to terminate

Jones' employment. Ehlers, 183 Ill. 2d at 89, 697 N.E.2d at 721.

¶ 101           C. The Commission's Decision To Terminate Jones' Employment

¶ 102          The Department asserts the Commission properly found termination was an

appropriate sanction for Jones' misconduct. Jones, on the other hand, asserts the circuit court




                                               - 24 -
correctly reversed and remanded the decision for the imposition of a lesser sanction, ultimately a

90-day suspension.

¶ 103          In determining whether cause existed to terminate employment, we define "cause"

as "some substantial shortcoming which renders continuance in his office or employment in

some way detrimental to the discipline and efficiency of the service and something which the

law and a sound public opinion recognize as a good cause for his not longer occupying the

place." (Internal quotation marks omitted.) Id. On review, we will not overturn an agency's

finding of just cause unless that finding is arbitrary and unreasonable, or unrelated to the

requirements of the employee's current position. Id.

¶ 104          Jones argues only a few of the charges were proved, and only partially proved at

that. While technically true, as noted above, the Commission considered charges 4, 5, and 6 as

redundant to charge 3 and therefore incorporated them under charge 3. According to Jones, the

violations also constituted minor infractions not rising to the level of termination. In particular,

Jones points out that, even after these violations occurred, she remained with Human Services for

nearly two more years before transferring to the Department, where she received no discipline.

¶ 105          Although the Commission noted Jones' lack of disciplinary history at the

department in deliberating on whether termination was the appropriate sanction, ultimately, the

Commission found it to be the correct course of action. In issuing his written findings, the ALJ

noted,

               "Maybe if Jones was more forthcoming about her involvement

               with a Link card(s) and more honest about her relationship with

               Charlene Poindexter and Betty Bridges, lesser discipline would be

               warranted, i.e., Jones' conduct genuinely amounted to a



                                                - 25 -
               momentary, yet understandable, lapse in judgment involving a

               Link card(s) on top of simple neglect in making case notes.

               Instead, the evidence adduced at hearing revealed an intelligent

               individual willing to manipulate a system in violation of the rules

               to benefit herself and her friends. For these reasons, Jones' proven

               conduct amounts to a substantial shortcoming detrimental to the

               discipline and/or efficiency of the service and which sound public

               opinion recognizes as good case for her discharge from her

               position at [the Department]."

Moreover, the ALJ reasoned, Jones was a state employee, irrespective of whether she worked for

the Department or Human Services. Thus, if discharge from Human Services would have been

appropriate, discharge from the Department for actions occurring while Jones worked at Human

Services was also appropriate.

¶ 106          Jones asserts her current position with the Department differed greatly from her

position with Human Services because she was not able to authorize benefits with the

Department. Rather, she simply reported child-court orders to intergovernmental jurisdictions.

Jones' supervisor, Radke, disagreed, noting Jones had the ability to transfer funds, just not the

authority. Moreover, according to Segobiano, who provided training for the Department, Jones

had the ability to easily change orders and mark certain orders paid.

¶ 107          In light of the Commission's credibility determinations, specifically its finding of

Jones' willingness "to manipulate a system in violation of the rules to benefit herself and her

friends," we conclude the Commission's decision that discharge was an appropriate sanction was

not arbitrary or unreasonable. Moreover, Jones's willingness to violate departmental policies



                                                - 26 -
could easily transfer to her current position and, as Radke noted, remain undetected. Thus, we

conclude the Commission's finding was not arbitrary and unreasonable, or unrelated to the

requirements of the service. We therefore (1) reverse the circuit court's order remanding the case

back to the Commission for imposition of a lesser sanction, (2) vacate the Commission's

subsequent 90-day suspension sanction, and (3) reinstate the Commission's decision to terminate

Jones' employment.

¶ 108                                  III. CONCLUSION

¶ 109          For the foregoing reasons, we reverse the circuit court's judgment in part and

reinstate the Commission's original order discharging Jones.

¶ 110          Circuit court judgment affirmed in part and reversed in part.

¶ 111          The Commission's initial order is reinstated.




                                              - 27 -